IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

THE KING/MOROCCO,
Plaintiff,
vi

No. 3:18*cv-2928-S (BT)

SEWELL AUTOMOTIVE,
Defendant.

V\_/\_/WV\_/\_/

ORDER
The United States Magistrate ludge made findings conclusions and a
recommendation in this case. No objections Were filed. The District Coul't
reviewed the proposed findings, conclusions and recommendation for plain error.
Finding none, the Court ACCEPTS the Findings, Conclusions and
Recomrnendation of the United States Magistrate Judge.

Signed this Z§ 5 )Lday of February 2019.

…

KAREN GREN SCHOLER
UNITED sTATEs DISTRICT JUDGE

 

 

 

